Exhibit 10.1

 

ETHANOL MARKETING CONTRACT TERMINATION

 

THIS ETHANOL MARKETING CONTRACT TERMINATION (the “Ethanol Marketing Contract
Termination”) is made and entered into this 4th day of November, 2005 by and
between Ethanol Products, LLC, a South Dakota limited liability company
(“Ethanol Products”) and Dakota Ethanol, L.L.C., a South Dakota limited
liability company (“Dakota Ethanol”).

 

RECITALS:

 

WHEREAS, Ethanol Products (by assignment from Broin Enterprises, Inc.) and
Dakota Ethanol are parties to a certain Ethanol Marketing Contract, dated as of
October 7, 1999, as amended on June 7, 2001 and as further amended on November
26, 2002 (the “Ethanol Marketing Contract”), relating to Ethanol Products’
marketing of fuel grade ethanol produced by Dakota Ethanol at its facility
located in Lake County, South Dakota (the “Plant”);

 

WHEREAS, pursuant to the Ethanol Marketing Contract, Ethanol Products agreed to
market all fuel grade ethanol produced at the Plant, and Dakota Ethanol agreed
to pay Ethanol Products a marketing fee for ethanol sold and administrative
services fee for administrative services performed on behalf of Dakota Ethanol;

 

WHEREAS, Ethanol Products’ duties under the Ethanol Marketing Contract commenced
upon the start of production of ethanol at the Plant and under the terms of the
Ethanol Marketing Contract expires on September 1, 2006, a date five (5) years
from the start of production of ethanol;

 

WHEREAS, each of the parties desires to terminate the Ethanol Marketing Contract
under the terms and conditions stated herein;

 

NOW THEREFORE, in consideration of the mutual representations, warranties and
covenants contained herein and of other good and valuable consideration, the
receipt and sufficiency of which is acknowledged, the parties agree as follows:

 

1.             Termination of Ethanol Marketing Contract.  Effective as of the
close of business on December 31, 2005 (the “Termination Date”), the Ethanol
Marketing Contract shall be terminated in accordance with the provisions of this
Ethanol Marketing Contract Termination.

 

A.            Notwithstanding the foregoing, Dakota Ethanol shall be permitted
continued dial up access through PCAnywhere through January 5, 2006 in order to
allow for the orderly deactivation and removal of the proprietary Ethanol
Products systems.  On January 6, 2006, Ethanol Products shall disable Dakota
Ethanol’s access to PCAnywhere.

 

B.            From and after the Termination Date, Dakota Ethanol shall assume
all rights and responsibilities arising from the services previously undertaken
by Ethanol

 

--------------------------------------------------------------------------------


 

Products under the Ethanol Marketing Contract and under the outstanding
contracts listed on Exhibit A attached hereto and incorporated herein by this
reference.  Without limiting the foregoing, Dakota Ethanol shall be responsible
for completing any outstanding futures, options, hedges or other contracts
outstanding as of the Termination Date as set forth on Exhibit A hereto, which
Ethanol Products represents and warrants is a complete list of all such
contracts; provided that Ethanol Products shall not enter into any futures,
options, hedges or other contracts on behalf of Dakota Ethanol after the date
hereof without the express written consent of Dakota Ethanol.  Dakota Ethanol
shall further be responsible for transferring any existing risk management or
hedging accounts established by Ethanol Products for the benefit of Dakota
Ethanol to similar accounts established by Dakota Ethanol, at the sole expense
of Dakota Ethanol.  Without limiting the foregoing, on or prior to the
Termination Date, Dakota Ethanol shall have made arrangements to transfer the
data on the Plant to Excel with respect to bills of lading, denaturant receipts,
certificates of analysis and similar data.

 

C.            Ethanol Products shall be obligated to make reasonable efforts to
collect accounts receivable outstanding as of the Termination Date and to remit
to Dakota Ethanol payments received therefrom, less any amounts owed to Ethanol
Products.  The list of outstanding accounts receivable as of the date of this
Ethanol Marketing Contract Termination is attached hereto as Exhibit B, and on
January 3, 2006, Ethanol Products shall provide Dakota Ethanol with an updated
list of accounts receivable outstanding as of the Termination Date.  If the
accounts receivable are not collected after reasonable attempts to do so,
Ethanol Products shall assign such accounts receivable to Dakota Ethanol and
Ethanol Products’ obligations with respect to the collection of such accounts
shall be terminated.

 

D.             Any and all outstanding invoices, billing statements, and other
amounts due and owing to Dakota Ethanol pursuant to the Ethanol Marketing
Contract shall be paid in full by Ethanol Products as of the Termination Date,
except for the accounts receivable outstanding as of such date but not yet
collected.

 

E.             Dakota Ethanol and Ethanol Products each acknowledge and agree
that they will not directly or indirectly, verbally or in writing, make
statements to any third party which defames the other party, or disparages or
reflects adversely on the reputation or business of the other party.

 

2.             Payments to Ethanol Products.

 

A.            Dakota Ethanol shall pay Ethanol Products the amount of Four
Hundred Thirty Five Thousand Fifty Dollars ($435,050.00), as follows:  Dakota
Ethanol will receive a credit of $200,000 for the amount payable to Dakota
Ethanol by Ethanol Products under the terms of the Redemption Agreement dated of
even date herewith (the “Redemption Agreement”), between Dakota Ethanol and
Ethanol Products, and the balance in the amount of Two Hundred Thirty Five
Thousand Fifty Dollars ($235,050.00) shall be payable by Dakota Ethanol to
Ethanol Products on or before December 31, 2005.  Ethanol Products agrees that
the amounts payable to Ethanol Products hereunder

 

2

--------------------------------------------------------------------------------


 

represent fair and sufficient consideration for termination of the Ethanol
Marketing Contract as provided herein.

 

B.            Notwithstanding anything to the contrary contained herein,
subsequent to the Termination Date, Ethanol Products may receive payment on
sales and services performed prior to the Termination Date.  Upon receipt of
such amounts, Ethanol Products shall calculate the amounts payable to Dakota
Ethanol consistent with the terms of the Ethanol Products Marketing Contract and
related agreements and shall promptly remit the amounts payable to Dakota
Ethanol in accordance with current practices existing among the parties.

 

C.            Dakota Ethanol agrees that it shall not enter into any financing
agreements, covenants, or restrictions or other agreements or covenants that
would prohibit or restrict Dakota Ethanol from paying the amounts in Section
2(A) above to Ethanol Products by the required deadline.

 

D.           Dakota Ethanol shall be responsible for payment of all taxes and
charges now or hereafter imposed (whether by federal, state, municipal or other
public authority), by reason of the Ethanol Marketing Contract or Dakota
Ethanol’s performance of its obligations thereunder, including, but not limited
to sales or use taxes, but excluding any income tax imposed upon the net profits
of Ethanol Products.

 

3.            Mutual Release and Indemnification.  Solely with respect to the
Ethanol Marketing Contract, the parties hereby agree as follows:

 

A.            Dakota Ethanol hereby releases Ethanol Products and agrees to
indemnify and hold Ethanol Products and its officers, directors, employees, and
agents harmless from any and all claims, right to contribution or indemnity,
suits, damages, injuries, demands, causes of action, obligations, agreements,
debts, and liabilities whatsoever, both at law and in equity, that Dakota
Ethanol may have against Ethanol Products, except for any claims for breach of
this Agreement.

 

B.            Ethanol Products hereby releases Dakota Ethanol and agrees to
indemnify and hold Dakota Ethanol and its officers, directors, employees, and
agents harmless from any and all claims, right to contribution or indemnity,
suits, damages, injuries, demands, causes of action, obligations, agreements,
debts, and liabilities whatsoever, both at law and in equity, that Ethanol
Products may have against Dakota Ethanol, except for any claims for breach of
this Agreement.

 

C.            Notwithstanding the foregoing, Dakota Ethanol agrees that any and
all liability related to or arising in respect of the product of Dakota Ethanol,
including the quantity and quality thereof, shall remain the sole liability of
Dakota Ethanol, and Dakota Ethanol shall indemnify Ethanol Products and its
officers, directors, employees and agents from and against any and all claims,
actions, damages, fines, penalties, liabilities and expenses, including, but not
limited to, attorneys’ and other professional fees, in connection with any such
liability related to or arising in respect of the product of Dakota

 

3

--------------------------------------------------------------------------------


 

Ethanol.

 

4.            Further Assurances.  Each of the parties hereto agrees to use its
best efforts to take, or cause to be taken, all appropriate action, and to do,
or cause to be done, all things necessary, proper or advisable under applicable
laws, statutes, ordinances, codes, rules, and regulations to consummate and make
effective the transactions contemplated by this Ethanol Marketing Contract
Termination in the most expeditious manner practicable, including but not
limited to, the execution and delivery of all additional or ancillary documents
or agreements which are reasonably necessary to consummate the transactions
contemplated herein and therein.

 

5.            Equipment and Property.  Ethanol Products represents that the
property listed on Exhibit C, which is incorporated herein by this reference,
was purchased with Ethanol Product’s own funds, and based upon such
representation, Dakota Ethanol agrees that all machinery, equipment, and other
property listed on Exhibit C shall remain the sole property of Ethanol Products,
and shall be removed from the Plant by Ethanol Property or its designated
representative within thirty (30) days following the Termination Date.  Ethanol
Products shall repair, at its sole cost and expense, any damage caused by such
removal.  All other property located or used in the operation of the Plant shall
remain the sole and exclusive property of Dakota Ethanol.

 

6.            Drafting Presumption.  The parties acknowledge and agree that they
have participated equally in the drafting and preparation of this Ethanol
Marketing Contract Termination, and that in the event of a dispute having its
origins in or relating to the provisions of this Ethanol Marketing Contract
Termination, or any document, instrument or ancillary agreement delivered
pursuant to this Ethanol Marketing Contract Termination, no presumption shall
arise in favor of or against either party by virtue of their having participated
in the drafting of this Ethanol Marketing Contract Termination.

 

7.            Benefit.  This Ethanol Marketing Contract Termination shall bind
the parties hereto and shall inure to and be binding upon their respective
successors and permitted assigns.

 

8.            Entire Agreement: Waiver.  This Ethanol Marketing Contract
Termination and any exhibits or schedules attached hereto or incorporated herein
contain the entire agreement of the parties as to the subject matter contained
herein.  The terms, conditions, and provisions contain in this Ethanol Marketing
Contract Termination supercede any contradicting terms, conditions, and
provisions contained in the Ethanol Marketing Contract.

 

9.            Severability.  The parties agree that if any part, term,
paragraph, or provision of this Ethanol Marketing Contract Termination is in any
manner held to be invalid, illegal, void, or in any manner unenforceable, or to
be in conflict with any law of the State of South Dakota, then the validity of
the remaining portions or provisions of this Ethanol Marketing Contract
Termination shall not be affected, and such part, term, paragraph or provision
shall be construed and enforced in a manner designed to effectuate the intent
expressed in this Ethanol Marketing Contract Termination to the maximum extent
permitted by law.

 

10.          Assignment.  Except as otherwise provided in this Ethanol Marketing
Contract

 

4

--------------------------------------------------------------------------------


 

Termination, this Ethanol Marketing Contract Termination is made for the
personal and individual benefit of the parties hereto, and no party may assign
this Ethanol Marketing Contract Termination, or any part thereof, or delegate
any duty or obligation imposed by this Ethanol Marketing Contract Termination
without the express written consent of the opposite party or parties hereto.

 

11.          Captions.  The captions and titles utilized in this Ethanol
Marketing Contract Termination are for convenience of reference only, and shall
not be deemed to define or limit any of the terms, conditions, or provisions of
this Ethanol Marketing Contract Termination.

 

12.          Governing Law; Forum.  This Ethanol Marketing Contract Termination
and all obligations created hereunder or required to be created hereby shall be
governed by and construed and enforced in accordance with the laws of the State
of South Dakota, and the parties hereby agree that the Circuit Court situated in
Lake or Minnehaha Counties in South Dakota, shall be the exclusive jurisdiction
and venue of any disputes relating to this Ethanol Marketing Contract
Termination.

 

13.          Notices.  All notices required to be given by this Ethanol
Marketing Contract Termination shall be made in writing either by (i) personal
delivery to the party requiring notice and securing a written receipt; or (ii)
mailing notice in the United States mail to the address of the party requiring
notice which is set forth below, by certified mail, return receipt requested. 
The effective date of the notice shall be the date of the written receipt or the
date of the return receipt, as applicable.  The refusal of a party to accept a
certified mail letter shall be treated as the delivery of the letter on the date
of refusal.

 

If to Dakota Ethanol:

 

Dakota Ethanol, LLC

PO Box 100

Wentworth, SD 57075

Telephone:  (605) 483-2676

Facsimile:   (605) 483-2681

 

With a copy to (which shall not constitute notice):

 

Douglas J. Hajek

Davenport, Evans, Hurwitz & Smith, LLP

P.O. Box 1030

Sioux Falls, SD 57101-1030

Telephone:  (605) 336-2880

Facsimile:   (605) 335-3639

 

If to Ethanol Products:

 

Ethanol Products, LLC

9530 East 37th Street North

 

5

--------------------------------------------------------------------------------


 

Wichita, KS 67226

Telephone:  (316) 303-1380

Facsimile:   (316) 267-1071

 

With a copy to (which shall not constitute notice):

 

Gregg S. Greenfield

Boyce, Greenfield, Pashby & Welk, L.L.P.

P.O. Box 5015

Sioux Falls, SD 57117-5015

Telephone:  (605) 336-2424

Facsimile:   (605) 334-0618

 

or to such other address as the parties may specify in writing by sending notice
thereof to the opposite party.

 

14.          Counterparts.  This Ethanol Marketing Contract Termination may be
executed simultaneously in two or more counterparts, each of when duly executed
and delivered shall be deemed an original and all of which shall constitute one
and the same instrument.  This Ethanol Marketing Contract Termination may be
executed and delivered by facsimile, which facsimile signature pages shall be
deemed originals.

 

15.          Exercise of Rights and Remedies.  Except as otherwise provided
herein, no delay of or omission in the exercise of any right, power or remedy
accruing to any party as a result of any breach or default by any other party
under this Ethanol Marketing Contract Termination shall impair any such right,
power or remedy, nor shall it be construed as a waiver or acquiescence in any
such breach or default, or of any similar breach or default occurring later; nor
shall any waiver of any single breach or default be deemed a waiver of any other
breach or default occurring before or after that waiver.

 

16.          Time of the Essence.  Time is of the essence with respect to this
Ethanol Marketing Contract Termination.  Notwithstanding anything to the
contrary contained herein, it is a condition precedent to the parties’
obligations hereunder that the Redemption Agreement be executed and delivered by
the parties contemporaneously herewith.

 

17.          Remedies Cumulative.  No right, remedy or election given by any
term of this Ethanol Marketing Contract Termination shall be deemed exclusive
but each shall be cumulative with all other rights, remedies and elections
available at law or in equity.

 

[Remainder of Page Intentionally Omitted]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Ethanol Marketing
Contract Termination as of the date first written above for the purposes herein
contained.

 

 

 

DAKOTA ETHANOL, LLC

 

 

 

 

 

 

By:

      /s/ Brian Woldt

 

 

 

Brian Woldt, Chairman, Board of Managers

 

 

 

 

 

 

 

ETHANOL PRODUCTS, LLC

 

 

 

 

 

 

By:

      /s/ Bob Casper

 

 

 

Bob Casper, Its President

 

7

--------------------------------------------------------------------------------


 

EXHIBIT A

 

OUTSTANDING CONTRACTS

 

8

--------------------------------------------------------------------------------


 

EXHIBIT B

 

OUTSTANDING ACCOUNTS RECEIVABLE

 

9

--------------------------------------------------------------------------------


 

EXHIBIT C

 

PROPERTY AND EQUIPMENT OF ETHANOL PRODUCTS, LLC

 

•      Ethanol Products “Reference Guide” training manuals.

•      Unused Ethanol Products “Bill of Lading” paper stock.

•      PERS Stickers.

•      Railcar placards.

•      Railcar gaskets.

•      Railcar man-way bolts.

•      Ethanol Products market reports.

•      Ethanol Products board reports.

 

10

--------------------------------------------------------------------------------